DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/07/2022 has been entered. Claim 1 has been amended. Claims 2, 4-5, 7-9 and 14-16 have been cancelled. Claims 1, 3, 6 and 10-13 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1, 3, 6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann et al. (US 2020/0254828 A1 – of record), in view of Yukawa et al. (US 7,188,652 B2 – of record), in view of Friedman et al. (US 3,719,813 – of record), in view of Kierzkowski et al. (US 2010/0000640 A1 – of record), in view of Yukawa et al. (US 2006/0108042 A1).
Regarding claim 1, Schurmann discloses a pneumatic tire, see abstract. The tire including the structure of: a tread 1 having a groove – (depicted throughout the figures, but not annotated); a pair of side walls 2 respectively arranged at opposite ends of the tread; and a closed-cell ring 10 – (construed as a sound absorbing member) positioned on an inner side of the pneumatic tire. 

    PNG
    media_image1.png
    432
    705
    media_image1.png
    Greyscale


With respect to the closed-cell ring: As depicted in FIG. 1 – (previous work of Schurmann) the closed-cell ring is completely solid. However, the embodiment of FIG. 6 is used to illustrate the conventionally known external surface shape of the closed-cell ring, thus as depicted above: The closed-cell ring has a pair of edges and a central part, the pair of edges being respectively adjacent to the pair of side walls 2. And taking thickness as a measure from the sealant layer to the radially innermost portion of the edges and from the sealant layer to radially innermost portion of the central part – (both measures are examiner annotated to facilitate discussion). 
The first and second edge thicknesses are different than the central part thickness. Characterized in that the closed cell ring comprises a curved surface extending from an edge of any one of the pair of edges to an edge of the other of the pair of edges and past the central part. Where the radius of curvature is the same at all points located on the curved surface, and the first thickness is less than the second thickness; and the sound absorbing member extends along a circumferential direction of the pneumatic tire.
Schurmann does not explicitly disclose the use of an inner liner; or the closed cell ring further comprises: a curved surface with a constant uniform radius of curvature; or is positioned on the inner side of the pneumatic tire such that a first and second end separated from each other, where a high-value point position of radial force first harmonic (RF1H) of the pneumatic tire is between the first end and the second end in the claimed manner.
Yukawa discloses a pneumatic tire to include the use of an inner liner. This being advantageous for forming an airtight inner space between the tire and rim, see [0061].
 ‘652, discloses a noise damper 9 has a length expressed by an angle around the tire rotational axis of preferably 350° ≈ 10° with respect to the separated ends 13 and tire center, see (Col 4 line 66 – Col 5 line 2), FIG. 5(a). Where for the separated ends 13 (discontinuous portion) the disclosed angle creates a taper that is necessary for preventing separation during use, see Col 5 lines 39-43. Thus, the beneficial taper of the separated ends having an angle of 10° is construed as (the first end and the second end are respectively end surfaces defined between the first surface and the second surface, wherein an angle θ between the first end and the second end is constant in a radial direction of the pneumatic tire).
Friedman discloses it is well known in the tire and automobile industries that tire non-uniformity has a substantial adverse effect on the ride and handling characteristics of vehicles. That the first harmonic component of radial force variation is an important factor to be considered in the evaluation of tire uniformity with respect to the performance and ride characteristics of the tire. And where the location on the tire itself of the point at which the maximum value – (construed as a high-value point position) of the first harmonic component of radial force variation – (construed as radial force first harmonic (RF1H)) occurs is of importance, knowledge of the location of this maximum value on each tire being useful in offsetting its undesirable effects, see Col 1 lines 39-44, Col 2 lines 21-33. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, one would readily consider the teachings of ‘652 and Friedman in developing a tire with regards to ride comfort to include noise suppression. Notably, with guidance provided by the ‘652 figure above, the noise damper is configurable such that:
“the first end 9e and the second end 9e are respectively end surfaces defined between the interior/exterior surfaces of the noise damper -  (construed as the first/second surfaces), wherein an angle between the first end and the second end is constant in a radial direction of the pneumatic tire”.
And a minimum value of an angle between the first end and the second end with respect to a center of a wheel rim of the pneumatic tire is a constant 10°; whereby a maximum value of radial force first harmonic of the pneumatic tire is between the first end and the second end; and whereby the maximum value of the RF1H of the pneumatic tire denotes a position of the pneumatic tire, the position of the pneumatic tire corresponding to a high-value point position of a radial force first harmonic (RF1 H) component of radial force variation. Such a combination offers a reasonable expectation of improving ride comfort by reducing the noise generated by the tires. 
As to the shape of the sound absorber:
Kierzkowski discloses a conventional sound absorber for reduction of tonal sounds in pneumatic tires, see [0002]. The sound absorber is configured to have a shape such that:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pair of edges)][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (First surface)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A first surface is continuously contacted to an interior surface on the inner side of the pneumatic tire and a second surface disposed opposite to the first surface so as to face the inside of the pneumatic tire, the second surface comprises a curved uniform surface extending from an edge of any one of the pair of edges to an edge of the other of the pair of edges, past the central part and having a convex shape toward the inside of the pneumatic tire, the radius of curvature being the same at all points located on the curved surface and constant, and the thickness of the sound absorbing member is continuously changing between the pair of edges along.
Kierzkowski further discloses that such a shape increases the resistance of the sound absorber to damage of the first layer during fitment, see FIG. 5 and [0040].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pneumatic tire of Schurmann in the claimed manner as taught by ‘652, Friedman and Kierzkowski to improve ride comfort of the vehicle by suppression of noise, whereby the sound absorber is shaped to ease installation. Moreover, concerning the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claims 3, 6, modified Schurmann discloses a closed-cell ring thickness of 20 mm – 40 mm (2cm – 4 cm), see Schurmann [0010] – (meets the claimed minimum value of the second thickness); and the closed-cell ring has a first surface which faces the tread and an opposing second surface having a uniform curved surface that is symmetric with respect to a central line of the tread, see depiction above.
Regarding claims 10-11, modified Schurmann discloses an adhesive layer positioned between an inner surface of the tread and the closed-cell ring, see Schurmann [0009]; and a primer layer positioned between the adhesive layer and the inner surface of the tread, see ‘652 - Col 8 lines 17-19; and where the closed-cell material includes an ether based polyurethane foam, see ‘652 – Col 4 lines 5-6 and Col 4 lines 25-29.
Regarding claims 12-13, modified Schurmann further discloses the noise damper widths and volumes are configured such that: the noise damper bottom surface width is set in a range from 60 to 140 mm – (meets the claimed 120 mm – 160 mm) and width range of 5 to 100% of the tread width, see Yukawa [0110]. And volume range of 0.4 to 20% of a volume of the tire cavity, see Yukawa [0069] – (meets the claimed 5% to 25%).
Therefore, it is easily envisioned that locating the damper within 5 - 100% of the tread width overlaps a range of between 55% - 65% of a width between the pair of sidewalls. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so as this offers an advantage of fixing the damper in an optimum position. That is, Yukawa discloses its inventive concept is capable of diminishing a chance that a tire lever is brought into contact with a noise damper when the tire is demounted from the rim and preventing breakage of the noise damper in tire exchange or the like, see [0008] and restricting the width of the damper to between 55%-65% while centering the damper on the equatorial plane of the tire protects the damper from damage caused by use of a tire lever.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 4-5 that: Schurmann does not disclose, teach or suggest anything about it sound absorbing member 10 extending along a circumferential direction of its pneumatic tire, and having a first end and a second end being separated from each other in the circumferential direction; or a high-value point position of a radial force first harmonic (RF1H); and further a pneumatic tire having most of the limitations recited in amended claim 1.
Examiner’s Response #1
Examiner respectfully disagrees. Schurmann is modified by Yukawa which teaches the claimed first/second end and Friedman which teaches the claimed RF1H limitations. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s Argument #2
Applicant Argues on Pg. 6-7 that: The secondary references on the record and cited in the prior art combination do not make up for the fundamental deficiencies of the primary reference, Schurmann, for the following reasons: Yukawa does not disclose, teach or suggest that its first and second slanted ends 9e of its noise damper 9 are arranged at an angle 8 that is constant in a radial direction of the tire 2, as claimed.
Examiner’s Response #2
Examiner respectfully disagrees. ‘652, discloses a noise damper 9 has a length expressed by an angle around the tire rotational axis of preferably 350° ≈ 10° with respect to the separated ends 13 and tire center, see (Col 4 line 66 – Col 5 line 2), FIG. 5(a). Where for the separated ends 13 (discontinuous portion) the disclosed angle creates a taper that is necessary for preventing separation during use, see Col 5 lines 39-43. Thus, the beneficial taper of the separated ends having an angle of 10° is construed as (the first end and the second end are respectively end surfaces defined between the first surface and the second surface, wherein an angle θ between the first end and the second end is constant in a radial direction of the pneumatic tire).
Applicant’s Argument #3
Applicant Argues on Pg. 6-7 that: The secondary references on the record and cited in the prior art combination do not make up for the fundamental deficiencies of the primary reference, Schurmann, for the following reasons: Friedman does not disclose, teach or suggest anything about any sound absorbing member having a first surface continuously contacted to an inner liner positioned on the inner side of its tire T and a second surface disposed opposite to the first surface so as to face the inside of its tire T, the second surface having a curved surface extending from an edge of any one of the pair of edges to an edge of the other of the pair of edges, past the central part and having a convex shape toward the inside of its tire T, the curved surface having a constant uniform radius of c; or anything about any sound absorbing member being positioned on its inner side of its tire T such that a high-value point position of a radial force first harmonic (RF1H) of the tire T is between its first end and its second end.
Examiner’s Response #3
Examiner respectfully disagrees. Schurmann teaches the first and second curved surface as claimed with the exception of an innerliner. Schurmann as modified by Yukawa teaches a tire construction including the use of an innerliner. And as modified by Kierzkowski teaches a constant uniform radius of the second surface. And as modified by Friedman teaches the use of RF1H limitations. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant’s Argument #4
Applicant Argues on Pg. 6-7 that: The secondary references on the record and cited in the prior art combination do not make up for the fundamental deficiencies of the primary reference, Schurmann, for the following reasons: Kierzkowski does not disclose, teach or suggest anything about any sound absorbing member having a first surface continuously contacted to an inner liner positioned on the inner side of its tire T and a second surface disposed opposite to the first surface so as to face the inside of its tire T, the second surface having a curved surface extending from an edge of any one of the pair of edges to an edge of the other of the pair of edges, past the central part and having a convex shape toward the inside of its tire T, the curved surface having a constant uniform radius of c; or anything about any sound absorbing member being positioned on its inner side of its tire T such that a high-value point position of a radial force first harmonic (RF1H) of the tire T is between its first end and its second end; or anything about any first end and any second end that are respectively end surfaces defined between any first and second surfaces of any sound absorbing member, wherein an angle θ between any such first end and any such second end is constant in a radial direction of its tire, all as recited in amended claim 1.
Examiner’s Response #4
Examiner respectfully disagrees. Schurmann teaches the first and second curved surface as claimed with the exception of an innerliner. Schurmann as modified by Yukawa teaches a tire construction including the use of an innerliner. And as modified by Kierzkowski teaches a constant uniform radius of the second surface. And as modified by Friedman teaches the use of RF1H limitations. And as modified by ‘652 teaches the claimed first end and any second end that are respectively end surfaces defined between any first and second surfaces of any sound absorbing member, wherein an angle θ between any such first end and any such second end is constant in a radial direction of its tire. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749